                     UNITED STATES DISTRICT COURT
                                FOR THE
                     EASTERN DISTRICT OF WISCONSIN


THE ESTATE OF KRISTINA ANN FIEBRINK,
by Special Administrator Nathaniel Cade, Jr.; THE
ESTATE OF ANGELICA M. FIEBRINK; JOSE D.
MARTINEZ, JR.; and ROBERT MARTINEZ,

       Plaintiffs,

v.                                                     Case No.: 18-CV-832

ARMOR CORRECTION HEALTH SERVICE, INC.;
DR. KAREN RONQUILLO-HORTON; BROOKE
SHAIKH APNP; VERONICA WALLACE, LPN;
BRITENY R. KIRK, LPN; EVA CAGE, LPN;
BRANDON DECKER APNP; MILWAUKEE
COUNTY, a municipal corporation; DAVID
A. CLARKE, JR.; RICHARD R. SCHMIDT;
NANCY EVANS, KEVIN NYKLEWICZ;
LATISHA AIKENS; BRIAN PIASECKI;
JENNIFER MATTHEWS; LATRAIL COLE;
LATOYA RENFRO; JOHN DOES 1-10; JOHN
DOES 11-20; EVANSTON INSURANCE COMPANY;
WISCONSIN HEALTH CARE LIABILITY INSURANCE
PLAN; and WISCONSIN COUNTY MUTUAL INSURANCE
COMPANY,

       Defendants.


       DEFENDANTS DAVID A. CLARKE, JR., RICHARD R. SCHMIDT,
     NANCY EVANS, AND KEVIN NYKLEWICZ’S NOTICE OF MOTION AND
             MOTION FOR JUDGMENT ON THE PLEADINGS



TO:    The Court and All Counsel of Record via ECF

       PLEASE TAKE NOTICE that Defendants, David A. Clarke, Jr., Richard R.

Schmidt, Nancy Evans, and Kevin Nyklewicz, by their attorneys, Crivello Carlson,




        Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 1 of 3 Document 71
S.C., respectfully move the Court for an order granting judgment on the pleadings

as to Counts I through III of the Amended Complaint brought against David A.

Clarke, Jr., Richard R. Schmidt, Nancy Evans, and Kevin Nyklewicz, pursuant

Fed. R. Civ. P. 12(c).    Judgment on the pleadings is appropriate because the

Amended Complaint fails to state a claims upon which relief may be granted as to

individual-capacity and official-capacity claims under 42 U.S.C. § 1983 against

David A. Clarke, Jr., Richard R. Schmidt, Nancy Evans, and Kevin Nyklewicz.

      This motion is based upon the pleadings and the brief in support filed

herewith. Defendants also seek the costs and disbursements of this motion and

action.

      Dated this 30th day of October, 2018.


                                 CRIVELLO CARLSON, S.C.
                                 Attorneys for Defendants Milwaukee County,
                                 David A. Clarke, Jr., Richard R. Schmidt, Nancy
                                 Evans, Kevin Nyklewicz, Latisha Aikens, Brian
                                 Piasecki, Jennifer Matthews, Latrail Cole, Latoya
                                 Renfro, John Does 1–10, and Wisconsin County
                                 Mutual Insurance Corp.


                                       By:    s/ Samuel C. Hall, Jr.
                                              SAMUEL C. HALL, JR.
                                              State Bar No. 1045476
                                              BENJAMIN A. SPARKS
                                              State Bar No. 1092405
                                              KYLE R. MOORE
                                              State Bar No. 1101745




                                         2

          Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 2 of 3 Document 71
P.O. ADDRESS:
710 N. Plankinton Avenue, Suite 500
Milwaukee, WI 53203
(414) 271-7722 – Phone
(414) 271-4438 – Fax
E-mail: shall@crivellocarlson.com
E-mail: bsparks@crivellocarlson.com
E-mail: kmoore@crivellocarlson.com




                                      3

      Case 2:18-cv-00832-JPS-NJ Filed 10/30/18 Page 3 of 3 Document 71
